DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 9/20/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
2.	Applicant’s prior election without traverse of Group I, claims 1-16, in the reply filed on 4/11/2022 is noted.  Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
	Applicant’s prior election with traverse of Species 1, claims 3-5 & 7-10 being specific to this species with claims 1-2 and 6 being generic to all species, in the reply filed on 4/11/2022 is noted.  Applicant has amended claims 15 and 16 (Species 2) to be in proper combination/subcombination such that should claim 1 be found allowable, the claims will be rejoined at the time of allowance.  Note that Applicant continues to traverse the argument noting that the prior Action dismissed Applicant’s earlier arguments traversing the Election of Species Requirement.  Respectfully, Applicant’s arguments were not dismissed and were fully addressed as best as possible given claims 15 and 16 were previously not appropriately claimed and would have been subjected to a 35 U.S.C. 112(b)/second paragraph rejection because the body of these claim did not match the preamble:


This is not found persuasive because each of the embodiments outlined in the species restriction require the distinct structure associated with the respective species as shown in the figures and also demonstrated in the associated claims.  The construct of Species 2 as presented in claims 15 and 16 is, respectfully, not appropriately claimed and would be subjected to a 35 U.S.C. 112(b)/second paragraph rejection because the body of the claim does not match the preamble.  The preamble is a cooling member (see Figs. 1-7), whereas Figures 8 and 9 are not drawn to a cooling member, but rather what is a dual cooling member configuration (see P80-89 of the PGPUB; see Figs. 8 & 9 in which there is a first cooling member 500 and an additional, second cooling member 300). The cooling member (preamble) of claims 15 and 16 does not further comprise a second cooling member as claimed-- the second cooling member is connected to the cooling member of claim 1 and creates a new construct outside of the scope of “a cooling member” as presented in the claims.  This is referenced in the arguments above (see emphasis with respect to “additional”).  
Thus, once appropriately claimed in what would be a subcombination/combination format, the claims would still be subject to a restriction requirement given this application is a national stage application subject to the requirement of unity of invention which requires a special technical common among all groups as outlined in the restriction requirement mailed 2/10/2022.  Thus, arguendo, even once presented in such a format, unity of invention is not present as the technical features of claim 1 are not a special technical feature (see pages 3-4 of restriction mailed 2/10/2022 and the prior art applied below), and moreover, the claim groups would not be drawn to one of the acceptable categories outlined in the restriction requirement provided in 37 CFR 1.475(b) (see pages 2-3).  
Accordingly, the arguments for the proposed reformulated restriction requirement and alternative election are not held persuasive.  It is recommended that claims 15 and 16 are amended during prosecution to be appropriately capable of rejoinder should claim 1 be found allowable (i.e., in a similar subcombination/combination format as claim 17 at least in terms of defining an appropriate preamble/construct, and then that the configuration/construct of the preamble includes at least one cooling member of claim 1 and the other constituents defined in claims 15 & 16 and shown in Figs. 8 & 9).

Accordingly, claims 15 and 16 still remain withdrawn as a non-elected invention based on the prior identified “special technical feature” not making a contribution over the prior art such that unity of invention not being present was properly established; and/or the emphasized portion above [the claim groups are not one of the acceptable categories outlined in the restriction requirement provided in 37 CFR 1.475(b) such that unity of invention is not met and restriction is proper].  It is noted that based on the latter option alone, the claims do not meet the unity of invention requirement given per 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Thus, given the claims are not drawn to one of the five combinations of categories, for this sole reason the claims lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.  Claims 1-7 and 18 are under examination with claims 11-17 being withdrawn.   

Drawings
3.	The objection to the drawings is withdrawn given Figures 1 & 2 have been resubmitted with a “Prior Art” label.  The drawings filed on 9/20/2022 are accepted by the Examiner. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1, and thus dependent claims 2-7 and 18, and claim 18, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 as amended recites in part:
 “…the reinforcing member including a plurality of protruding members arranged along a linear column oriented orthogonally to an imaginary line connecting the refrigerant inflow part and the refrigerant outflow part...”

“…wherein the plurality of protruding members are arranged along the linear column such that a respective angle formed between the imaginary line and the linear segment of each of the protruding members increases with increasing distance between the imaginary line and the respective protruding member along the linear column.”

	Newly presented claim 18 recites:
“…wherein the outflow ends of the plurality of protruding members are arranged along a linear alignment line parallel to the linear column…”

Each of the claims fails the written description requirement.  The feature of a linear column and its claimed orientation is not present anywhere within the written description.  The feature of a linear alignment line (claim 18) that is parallel to the linear column is not present anywhere within the written description.  The drawings do not illustrate a structural entity of a linear column oriented in the manner claimed.  Applicant states that Fig. 5 shows the protruding members 351 all arranged along a linear column that extends orthogonally to the imaginary line VL; however, no such linear column exists in Fig. 5.  
It is noted that the feature of, “..wherein the outflow ends of the plurality of protruding members are arranged along [an imaginary] linear alignment line” [consistent with how the other line VL is described] can be reasonably be extrapolated from Fig. 5 (see the added line below); however, the issue with respect to claim 18 is that there is no linear column parallel to this line.


    PNG
    media_image1.png
    663
    739
    media_image1.png
    Greyscale

	Accordingly, the feature of “a linear column” does not exist in the written specification; the drawings do not show such a structural entity; and outside of stating that Fig. 5 supports the feature, no other clarifying comments are provided by Applicant.  Accordingly, the claim is rejected as failing the written description requirement.  
	Appropriate correction is required.  

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 1, and thus dependent claims 2-7 and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  what entity the newly presented linear column is part of within the cooling member construct.  Specifically, claim 1 as amended recites in part:
 “…the reinforcing member including a plurality of protruding members arranged along a linear column oriented orthogonally to an imaginary line connecting the refrigerant inflow part and the refrigerant outflow part...”

“…wherein the plurality of protruding members are arranged along the linear column such that a respective angle formed between the imaginary line and the linear segment of each of the protruding members increases with increasing distance between the imaginary line and the respective protruding member along the linear column.”

It is not clear what part of the cooling member the linear column is part of (e.g., upper plate, lower plate, supporter, reinforcing member, some combination thereof?).  
	Appropriate correction is required. 

Specification & Drawings
8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. 
Correction of the following is required if the features can somehow be explained as intrinsically supported by the drawings and are not new matter; wherein in addition to the specification being amended to include the language and appropriate reference numerals and annotations where needed, the drawings are concurrently objected to and would have to also be amended to include a reference numeral designating the part or parts to which the term applies:
	Claim 1:
 “…the reinforcing member including a plurality of protruding members arranged along a linear column oriented orthogonally to an imaginary line connecting the refrigerant inflow part and the refrigerant outflow part...”

“…wherein the plurality of protruding members are arranged along the linear column such that a respective angle formed between the imaginary line and the linear segment of each of the protruding members increases with increasing distance between the imaginary line and the respective protruding member along the linear column.”


	Claim 18 recites:
“…wherein the outflow ends of the plurality of protruding members are arranged along a linear alignment line parallel to the linear column…”

	Appropriate correction is required.  


Claim Rejections - 35 USC § 102
9.	The rejection of claims 1-3 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Vanderwees et al. (US 2016/0315365) is withdrawn in view of the amendments provided.  All rejections pending from this are also withdrawn.  Vanderwees fails to teach the reinforcing member includes a plurality of protruding members 74 arranged along a linear column oriented in the manner claimed.

10.	The rejection of claims 1-6 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Yum (US 2016/0164148) is withdrawn in view of the amendments provided.  All rejections pending from this are also withdrawn.  Yum fails to teach the reinforcing member includes a plurality of protruding members 74 arranged along a linear column oriented in the manner claimed.
Response to Arguments
11.	Applicant’s arguments filed 9/20/2022 with respect to the prior art rejections of the prior Office Action in conjunction with the amendments provided to claims have been fully considered.  The prior art rejections have been withdrawn because each fails to disclose a linear column as claimed.   However, upon further consideration, a new ground(s) of rejection is made in view of the amendments provided which are considered both indefinite and as lacking adequate description within the specification as filed.   

Conclusion
12.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below:
	Kenney et al. (US 2016/0204486); Kenney et al. (US 2017/0324132); Kenney et al. (US 2016/0036104); O’Neill et al. (US 2013/0323623); McLean et al. (US 2002/0081477); Izenson et al. (US 2010/0132930); Han et al. (US 2014/0272496); Lee et al. (US 2019/0173064); Ono et al. (US 2019/0162483); Shisler et al. (US 2020/0006822); Park et al. (US 2015/0236385); Sohn (US 2011/0300428); Teng et al. (US 2013/0143093); and Weber et al. (US 2009/0258289).
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729